Citation Nr: 0526479	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.  



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1946 to May 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Manila regional office 
(RO).  The Board remanded the case for further development in 
December 2003 and February 2005.  The requested actions have 
since been completed, and the case is now ready for appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The RO initially denied service connection for pulmonary 
tuberculosis in a July 1974 rating decision; the RO notified 
the veteran of this decision, but the veteran did not respond 
during the subsequent year.  

3.  The RO confirmed the denial of service connection for 
tuberculosis in January 1978 and November 1992, but again the 
veteran did not appeal.  

4.  Evidence received since the prior decisions does not bear 
directly and substantially on whether the veteran incurred or 
aggravated pulmonary tuberculosis in service.  




CONCLUSIONS OF LAW

1.  The decisions of July 1974, January 1978 and November 
1992 which denied the appellant's claim for service 
connection for pulmonary tuberculosis are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  New and material evidence has not been submitted to 
reopen claims for service connection for pulmonary 
tuberculosis.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to reopen his claim.  The Board concludes 
the discussions in the rating decision, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as letters from the RO dated in February 
2004 and March 2005, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's post service 
treatment records.  The veteran has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



II.  Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  If pulmonary tuberculosis is manifest to 
a compensable degree within three years of service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes that certain additional 
presumptions apply in cases of former prisoners of war; 
however, the service department has determined that the 
veteran is the present case did not have prisoner of war 
service.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  The current 
claim was filed in May 2001.  Therefore, this new version 
does not apply in this case. 66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).

The Board observes that the VCAA has left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim. 

III  Factual Background and Analysis

In a July 1974 rating decision, the RO denied service 
connection for pulmonary tuberculosis.  In the decision, the 
RO noted that there was no official record of treatment or 
diagnosis of PTB during the veteran's service.  The RO noted 
that the veteran had submitted medical statements dated in 
1972 based on memory alleging treatment since October 1950.  
The RO concluded that PTB was not shown during the veteran's 
service nor was there any evidence of diagnosis of active PTB 
by approved methods during the regulatory presumptive period.  
The veteran was informed of this decision but did not respond 
within one year.  The rating decision is therefore final.  38 
U.S.C.A. § 7105(c).  The RO confirmed the denial of service 
connection for tuberculosis in January 1978 and November 
1992, but again the veteran did not appeal.  The additional 
evidence which was of record at the time of the later 
decisions included a VA radiology report dated in October 
1977 which interpreted a chest X-ray dated in October 1949 as 
showing pulmonary infiltration of the right upper lobe with 
probable cavitation, etiology undetermined.  The RO noted in 
the decision of January 1978 that active pulmonary 
tuberculosis was not diagnosed during the presumptive period.  
The evidence which was of record at the time of the prior 
decisions also included relatively recent post service 
medical treatment records pertaining to tuberculosis.

The veteran has requested that his claim be reopened.  The 
evidence that must be considered in this case is that 
evidence which was added to the claims file subsequent to 
these decisions.  The additional evidence which has been 
presented includes a private medical record dated in December 
2001 which shows that a chest X-ray was interpreted as 
showing minimal hazy infiltrate in the right upper lobe 
consistent with PTB.  However, it was already previously 
established that the veteran had a pulmonary tuberculosis 
many years after service.  Therefore, the additional post 
service medical records add no additional relevant 
information.  

The veteran has also presented a medical certificate from a 
doctor at the Office of the Municipal Health Officer which 
stated that the veteran was diagnosed with and treated for 
pulmonary tuberculosis in 1991.  However, the record contains 
no indication that the tuberculosis was related to his period 
of service many years earlier.  

The veteran also submitted a photo of himself in service.  
However, there was never any dispute that he had qualifying 
service.  Therefore the photo adds no additional support for 
his claim.  

Overall, the evidence added to the record since the prior 
rating decisions does not bear directly and substantially on 
the question of whether the veteran incurred pulmonary 
tuberculosis as a result of service.  As such, this evidence 
is not "new" and "material," as defined in 38 C.F.R. § 
3.156(a), and the veteran's claim for service connection is 
not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for pulmonary tuberculosis.  The 
appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


